Citation Nr: 0008026
Decision Date: 03/24/00	Archive Date: 09/08/00

DOCKET NO. 98-13 043               DATE MAR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an initial rating for post-traumatic stress disorder
(PTSD) in excess of 50 percent.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to April
1971.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a rating decision dated in March 1997 by the Department
of Veterans Affairs (VA) Regional Office (RO) in Muskogee,
Oklahoma.

REMAND

On August 12, 1996, the RO received from the veteran a claim for
service connection for PTSD. In March 1997, the RO has granted
service connection for PTSD. A rating of 30 percent was initially
assigned, but was increased to 50 percent after the veteran filed
a timely notice of disagreement. The veteran continued to appeal
the rating of 50 percent, and the case is now before the Board.

New regulations for the rating of PTSD went into effect on November
7, 1996. See 61 Fed. Reg. 52695 (1996). The RO has adjudicated the
veteran's appeal for an increased rating for PTSD only under the
newer regulations. Where a law or regulation changes after a claim
has been filed or reopened but before the administrative or
judicial appeal process has been concluded, the version most
favorable to the appellant should apply unless Congress provided
otherwise or permitted the Secretary to do otherwise. Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

Also, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted
that, where compensation is awarded or increased "Pursuant to any
Act or administrative issue, the effective date of such an award or
increase ... shall not be earlier than the effective date of the
Act or administrative issue." See 38 U.S.C.A. 5110(g) (West 1991).
As such, the Court found that this rule prevents the application of
a later, liberalizing law to a claim prior to the effective date of
the later law.

- 2 -

Thus, for the period from August 12, 1996 to November 6, 1996, the
veteran's PTSD must be rated under the older criteria, regardless
of whether the new criteria are more favorable to his claim; while,
for the period from November 7, 1996, forward, the veteran's claim
should be rated pursuant to the set of criteria which is more
favorable to his claim.

The Board notes that the United States Court of Appeals for
Veterans Claims (Court) has held that an appeal from an initial
rating is a separate and distinct claim from a claim for an
increased rating. Fenderson v. West, 12 Vet. App. 119 (1999). When
assigning an initial rating, the rule from Francisco v. Brown, 7
Vet. App. 55, 58 (1994), that the present level of disability is of
primary importance, is not applicable. Therefore, at the time of an
initial rating, separate ratings can be assigned for separate
periods of time based on facts found, a practice known as staged
ratings.

In determining the proper rating to be assigned for a service-
connected disability, it is imperative that the specific factors
contained in the relevant rating criteria be considered. See Massey
v. Brown, 7 Vet. App. 204 (1994).

The VA has the duty to assist the veteran in the development of
facts pertinent to his claim. 38 U.S.C.A. 5107(a). The United
States Court of Appeals for Veterans Claims has held that the duty
to assist the veteran includes obtaining medical records and
medical examinations where indicated by the facts and circumstances
of an individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. 19.9, the Board
determines that further development of the evidence is essential
for a proper appellate decision and, therefore, remands the matter
to the RO for the following actions:

1. The RO should ask the veteran to provide the names, addresses,
and approximate dates of treatment of all health care providers, VA
or private, who have evaluated or treated him for his PTSD. After
securing any necessary authorizations, the RO should request

- 3 -

copies of all indicated records which have not been previously
obtained or found to be unavailable and associate them with the
claims folder.

2. The RO should schedule the veteran for a VA psychiatric
examination, in order to determine the extent of the service-
connected PTSD. All necessary tests and studies, including
appropriate psychological studies (if determined to be necessary by
the psychiatrist), should be conducted in order to identify and
describe the symptomatology attributable to PTSD. The report of
examination should contain a detailed account of all manifestations
of the disability found to be present. If there are found to be
psychiatric disorders (e.g., alcohol abuse) other than PTSD, the
examiner should reconcile the diagnoses and should specify which
symptoms are associated with each of the disorders. If certain
symptomatology cannot be disassociated from one disorder or the
other, it should be so specified. The examiner must also comment on
the extent to which PTSD affects occupational and social
functioning. The examiner is asked to express an opinion as to
which of the following criteria best describe the veteran's
psychiatric disability picture due solely to PTSD:

(1) occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory; impaired
judgment; impaired abstract thinking; disturbances of motivation
and mood; and

4 - 

difficulty in establishing or maintaining effective work and social
relationships; or

(2) severe occupational and social impairment with deficiencies in
most areas, such as work, school, family relations, judgment,
thinking, mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); and the inability to establish and maintain
effective relationships; or

(3) Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions or hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name.

Similarly, in addition, the examiner should determine which one of
the following sets of criteria (contained in regulations effective
prior to November 7, 1996) best describes the veteran's disability
solely due to PTSD:

- 5 -

(1) ability to establish or maintain effective or favorable
relationships with people is considerably impaired, and by reason
of psychoneurotic symptoms the reliability, flexibility and
efficiency levels are so reduced as to result in considerable
industrial impairment.

(2) psychoneurotic disability when the ability to establish and
maintain effective or favorable relationships with people is
severely impaired and the psychoneurotic symptoms are of such
severity and persistence that there is severe impairment in the
ability to obtain or retain employment.

(3) the attitudes of all contacts except the most intimate are so
adversely affected as to result in virtual isolation in the
community; there are totally incapacitating psychoneurotic symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities,
such as fantasy, confusion, panic and explosions of aggressive
energy, resulting in profound retreat from mature behavior; or the
veteran is demonstrably unable to obtain. or retain employment.

If the examiner determines that veteran's symptomatology has
markedly increased or decreased at any time from August 1996
forward, the examiner should so state. A multi-axial assessment
should be conducted, and a thorough discussion of Axis IV

- 6 -

(psychosocial and environmental problems) and Axis V (Global
Assessment of Functioning (GAF) score), with an explanation of the
numeric code assigned, is to be included. The claims folder with a
copy of this remand must be made available to the physician for
review in conjunction with the examination, and it should indicated
whether the file has been reviewed.

Prior to the examination, the RO must inform the veteran, in
writing, of all consequences of his failure to report for the
examination in order that he may make an informed decision
regarding his participation in said examination.

4. After the above examination is conducted, the RO should review
the claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the report of
examination. If the report does not include sufficient data or
adequate responses to the specific opinions requested, the report
must be returned to the examiner for corrective action. 38 C.F.R.
4.2.

5. Thereafter, the RO should readjudicate, in light of the
additional evidence, the issue of a higher initial rating for PTSD,
to include consideration of the rating schedule in effect prior and
subsequent to November 7, 1996, as well as the provisions of 38
C.F.R. 3.321(b)(1).

If the benefits sought on appeal are denied, then the appellant and
his representative should be provided a supplemental statement of
the case which reflects RO

- 7 -

consideration of all additional evidence, and the opportunity to
respond. Thereafter, the case should be returned to the Board for
further appellate review. The purpose of this REMAND is to obtain
additional evidence and ensure that the veteran is afforded all due
process of law. The Board intimates no opinion, either factual or
legal, as to the ultimate conclusions warranted in this case. No
action is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

8 -



